IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


UNITED STATE EX REL. WILLIAM NEAL,          : No. 31 EM 2017
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
SUPERINTENDENT THOMAS                       :
MCGINLEY, ATTORNEY GENERAL,                 :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of April, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.